USCA4 Appeal: 21-1517         Doc: 60         Filed: 07/20/2022   Pg: 1 of 46




                                                 PUBLISHED

                                   UNITED STATES COURT OF APPEALS
                                       FOR THE FOURTH CIRCUIT


                                                  No. 21-1517


        NATURALAND TRUST;                 SOUTH       CAROLINA     TROUT        UNLIMITED;
        UPSTATE FOREVER,

                                Plaintiffs - Appellants,

                        v.

        DAKOTA FINANCE LLC, d/b/a Arabella Farm; KEN SMITH; SHARON SMITH;
        WILLARD R. LAMNECK, JR.,

                                Defendants - Appellees.

        ------------------------------

        SOUTH CAROLINA COASTAL CONSERVATION LEAGUE; CHARLESTON
        WATERKEEPER,

                       Amici Supporting Appellants.


        SOUTH CAROLINA CHAMBER OF COMMERCE,

                       Amicus Supporting Appellee.



        Appeal from the United States District Court for the District of South Carolina, at
        Greenville. Joseph Dawson, III, District Judge. (6:20-cv-01299-JD)


        Argued: May 5, 2022                                                Decided: July 20, 2022


        Before MOTZ, QUATTLEBAUM, and HEYTENS, Circuit Judges.
USCA4 Appeal: 21-1517     Doc: 60       Filed: 07/20/2022    Pg: 2 of 46




        Reversed and remanded by published opinion. Judge Heytens wrote the opinion, in which
        Judge Motz joined. Judge Quattlebaum wrote a dissenting opinion.


        ARGUED: Michael George Martinez, SOUTH CAROLINA ENVIRONMENTAL LAW
        PROJECT, Greenville, South Carolina, for Appellants. Elizabeth Bartlett Partlow, LAW
        OFFICES OF ELIZABETH B. PARTLOW, LLC, West Columbia, South Carolina, for
        Appellees. ON BRIEF: Amy Armstrong, Lauren M. Milton, SOUTH CAROLINA
        ENVIRONMENTAL LAW PROJECT, Georgetown, South Carolina, for Appellants.
        Adam B. Lambert, ACKER LAMBERT HINTON, P.A., Pickens, South Carolina, for
        Appellees. Geoffrey R. Gisler, Alex J. Hardee, SOUTHERN ENVIRONMENTAL LAW
        CENTER, Chapel Hill, North Carolina, for Amici South Carolina Coastal Conservation
        League and Charleston Waterkeeper. Karen Aldridge Crawford, KLAC LAW LLC,
        Columbia, South Carolina; Michael S. Traynham, NEXSEN PRUET, LLC, Columbia,
        South Carolina, for Amicus South Carolina Chamber of Commerce.




                                                 2
USCA4 Appeal: 21-1517      Doc: 60         Filed: 07/20/2022     Pg: 3 of 46




        TOBY HEYTENS, Circuit Judge:

               The Clean Water Act contains a citizen-suit provision allowing adversely affected

        persons to sue polluters in federal court. 33 U.S.C. § 1365(a)(1). The Act also contains a

        provision stating that a violation of its requirements “shall not be the subject of a civil

        penalty action under . . . section 1365” if a State “has commenced and is diligently

        prosecuting an action under a State law comparable to” the federal scheme for assessing

        civil penalties. § 1319(g)(6)(A)(ii). The main question here is whether a state agency’s

        notice of an alleged violation for failure to obtain a required permit, without more,

        “commence[s] . . . an action” within the meaning of that provision. Because we conclude

        it does not, we reverse the district court’s judgment and remand for further proceedings.

                                                    I.

               Intending to operate “a working farm with an orchard and vineyard, and later an

        event barn for weddings and other celebrations,” Ken and Sharon Smith formed Arabella

        Farm, LLC. Farm Br. 2. The farm was built on property purchased by another Smith vehicle

        called Dakota Finance, LLC, and abutted land owned by the Smiths’ son-in-law, Willard

        Lamneck, Jr. Like the parties, we refer to the Smiths, Lamneck, and the two LLCs

        collectively as Arabella Farm.

               Arabella Farm’s site borders South Carolina’s Jocassee Gorges area and is bounded

        by three bodies of water—Clearwater Branch, Peach Orchard Branch, and an unnamed

        tributary of the Eastatoe River. In 2017, Arabella Farm began clearing 20 acres of land to

        create its venue. The clearing process dramatically altered the steep, mountainous

        landscape and exposed the underlying granular soil. Although such an extensive land


                                                    3
USCA4 Appeal: 21-1517      Doc: 60         Filed: 07/20/2022     Pg: 4 of 46




        disturbance ordinarily would require obtaining stormwater permits and adhering to other

        regulations, see 40 C.F.R. § 122.26(a)(1)(ii), (9)(i)(B), (c)(1), Arabella Farm claimed its

        work fell within an agricultural exemption to the Clean Water Act’s requirements. Before

        starting work, Arabella Farm did not seek any permits or install sediment or stormwater

        control measures, which allegedly resulted in significant discharges of sediment-laden

        stormwater onto nearby property and caused widespread erosion and other detrimental

        impacts.

               Arabella Farm’s activities eventually caught the attention of government regulators.

        In April 2019, the South Carolina Department of Health and Environmental Control

        (Department) conducted an inspection to evaluate the farm’s compliance with the National

        Pollutant Discharge Elimination System (NPDES) program. The Clean Water Act

        regulates “point sources” that discharge pollutants and authorizes States to issue NPDES

        permits for such discharges. 33 U.S.C. § 1342. The permit program is administered through

        a scheme of cooperative federalism—the Environmental Protection Agency allows South

        Carolina to administer its own permit program in lieu of the federal one, see § 1342(b); 40

        Fed. Reg. 28,130 (July 3, 1975), and the Department enforces the State’s requirements, see

        S.C. Code §§ 48-1-10 et seq.

               Subsequent site inspections revealed inadequate stormwater controls, significant

        erosion, and off-site impacts. In August 2019, the Department sent a letter advising

        Arabella Farm that it was required to obtain an NPDES permit and instructing the farm “to

        cease and desist any activity at the [s]ite other than the installation and maintenance of

        storm water, sediment and erosion control measures as directed by its design engineer.” JA


                                                    4
USCA4 Appeal: 21-1517      Doc: 60         Filed: 07/20/2022     Pg: 5 of 46




        57–58. In September 2019, the Department sent the farm a “Notice of Alleged

        Violation/Notice of Enforcement Conference” and informed the farm of a voluntary

        “informal” enforcement conference scheduled for the end of that month. JA 54, 58–59. The

        conference would be “closed to the public and media.” JA 59.

               In November of the same year, Naturaland Trust and Trout Unlimited—non-profit

        organizations dedicated to conserving land, water, and natural resources—sent a notice of

        intent to sue letter to the Smiths, Lamneck, and the registered agent of Dakota Finance. As

        the statute requires, the letter detailed the alleged violations of the Clean Water Act. See

        33 U.S.C. § 1365(b)(1)(A).

               EPA regulations also require such notices to include “sufficient information to

        permit the recipient to identify . . . the full name, address, and telephone number of the

        person giving notice.” 40 C.F.R. § 135.3(a). The letter described Trout Unlimited as a

        “national non-profit” with “two local chapters in the Upstate of South Carolina” and “many

        members who regularly utilize the Eastatoe River and Little Eastatoe Creek in the vicinity

        of the [Smiths’] properties,” and listed its name and address as: “Trout Unlimited, C/O

        Greg Placone, P.O. Box 27172, Greenville, S.C[.] 29616.” JA 63–64, 76. At the bottom,

        the letter suggested contacting counsel—Michael Corley of the South Carolina

        Environmental Law Project—and provided Corley’s address and phone number.

               After the required 60-day notice period elapsed, see 33 U.S.C. § 1365(b)(1)(A),

        Naturaland Trust and South Carolina Trout Unlimited (together, the conservationists) sued




                                                     5
USCA4 Appeal: 21-1517      Doc: 60          Filed: 07/20/2022     Pg: 6 of 46




        Arabella Farm in federal court. JA 21–48. 1 The complaint was signed by Michael Corley

        of the South Carolina Environmental Law Project with the same contact information

        provided in the notice of intent to sue letter. It identified South Carolina Trout Unlimited

        as “our state’s affiliate of Trout Unlimited, a national non-profit group,” and explained that

        South Carolina Trout Unlimited “has dozens of members who utilize the waters

        downstream of Defendants’ properties”—including the “Eastatoe River and Little Eastatoe

        Creek”—“for trout fishing and other recreational opportunities.” JA 24–25. The complaint

        alleged that Arabella Farm’s unpermitted land-clearing project violated the Clean Water

        Act and resulted in various state law torts. As relief, the conservationists sought an

        injunction and civil penalties to be paid to the United States Treasury under federal law

        and injunctive relief and damages under state law.

               A month after the conservationists filed their complaint, Arabella Farm and the

        Department entered into a consent order. The order imposed a $6,000 penalty and required

        the farm to obtain an NPDES permit, submit a stormwater plan and site stabilization plan,

        and conduct a stream assessment and any recommended remediation.

               The district court dismissed the conservationists’ complaint. As relevant here, the

        court concluded that: (1) it lacked subject matter jurisdiction over the conservationists’

        Clean Water Act claims because the Department had commenced and was diligently

        prosecuting an action for the same violations; (2) even if the Clean Water Act claims were



               1
                Another entity, Upstate Forever, also was listed on the complaint but has not
        appealed its dismissal from this suit.


                                                      6
USCA4 Appeal: 21-1517       Doc: 60          Filed: 07/20/2022      Pg: 7 of 46




        otherwise valid, South Carolina Trout Unlimited was not a proper party because it failed

        to correctly identify itself in line with the Act’s notice requirements; and (3) having

        dismissed the federal claims, it would not exercise supplemental jurisdiction over the state

        law claims.

                                                      II.

               The district court erred in concluding that the diligent prosecution bar precluded the

        conservationists’ federal claims.

                                                      A.

               A few introductory words about terminology. The Clean Water Act provides that

        “any citizen may commence a civil action on his own behalf against any person . . . who is

        alleged to be in violation of an effluent standard or limitation.” 33 U.S.C. § 1365(a)(1)(A).

        The Act further states that “[t]he district courts shall have jurisdiction . . . to enforce such

        an effluent standard or limitation . . . and to apply any appropriate civil penalties.”

        § 1365(a). As noted earlier, however, the Act contains a carve-out—which we will call the

        diligent prosecution bar—providing that a “violation . . . shall not be the subject of a civil

        penalty action under . . . section 1365” if “a State has commenced and is diligently

        prosecuting an action” with respect to that same violation “under a State law comparable”

        to the federal scheme for assessing civil penalties. § 1319(g)(6)(A)(ii). The Act also

        includes an analogous provision—which we will call the judicial proceeding bar—that

        precludes a private action if a State or the EPA is diligently prosecuting a civil or criminal

        case in court (as opposed to in an administrative proceeding). § 1365(b)(1)(B).




                                                       7
USCA4 Appeal: 21-1517       Doc: 60          Filed: 07/20/2022      Pg: 8 of 46




               This Court has previously stated that the judicial proceeding bar contained in

        Section 1365(b)(1)(B) is “an exception to the jurisdiction granted in subsection (a) of

        § 1365” and affirmed dismissals under Rule 12(b)(1) for lack of subject matter jurisdiction

        in situations where that bar applied. Piney Run Pres. Ass’n v. Commissioners of Carroll

        County, 523 F.3d 453, 456 (4th Cir. 2008) (quoting Chesapeake Bay Found. v. American

        Recovery Co., 769 F.2d 207, 208 (4th Cir. 1985) (per curiam)). Quoting that same

        language, the district court concluded it lacked subject matter jurisdiction over the federal

        claims in this case because of the diligent prosecution bar in Section 1319(g)(6)(A)(ii).

               Given our existing precedent, the district court’s statement that—when it applies—

        the diligent prosecution implicates a federal court’s jurisdiction was entirely

        understandable. In our view, however, such an approach is untenable given the Supreme

        Court’s current approach to such matters.

               As the Supreme Court has repeatedly emphasized in recent years, “jurisdiction” “is

        a word of many, too many, meanings.” Fort Bend County v. Davis, 139 S. Ct. 1843, 1848

        (2019) (quoting Kontrick v. Ryan, 540 U.S. 443, 454 (2004), in turn quoting Steel Co. v.

        Citizens for Better Env’t, 523 U.S. 83, 90 (1998)). Although courts—including this one—

        have “sometimes been profligate in [their] use of the term,” Arbaugh v. Y&H Corp., 546

        U.S. 500, 510 (2006), the Supreme Court has “tried in recent cases to bring some discipline

        to the use of ” the label “jurisdictional,” Henderson v. Shinseki, 562 U.S. 428, 435 (2011).

        Under the Supreme Court’s current approach, the threshold question is whether “there is

        any ‘clear’ indication that Congress wanted [a particular] rule to be ‘jurisdictional.’ ” Id. at

        436. If not, the rule is almost never properly labeled jurisdictional “unless it governs a


                                                       8
USCA4 Appeal: 21-1517       Doc: 60         Filed: 07/20/2022      Pg: 9 of 46




        court’s adjudicatory capacity.” Id. at 435. This is so even when the rule in question is

        “mandatory” or constitutes a “precondition[ ] to relief.” Fort Bend County, 139 S. Ct. at

        1849; see id. at 1849–50 (collecting cases holding such rules are non-jurisdictional).

               Under those standards, the diligent prosecution bar does not implicate a court’s

        jurisdiction. The diligent prosecution bar “is not clearly labeled jurisdictional” and “is not

        located in a jurisdiction-granting provision.” Reed Elsevier, Inc. v. Muchnick, 559 U.S.

        154, 166 (2010). Instead, it merely prohibits certain violations from being “the subject of

        a civil penalty action.” 33 U.S.C. § 1319(g)(6)(A)(ii). Nor is there any indication that the

        diligent prosecution bar is meant to “govern[ ] [the] court’s adjudicatory capacity.”

        Henderson, 562 U.S. at 435. To the contrary, the relevant provision references the citizen-

        plaintiff bringing suit, not the court. Cf. Friends of the Earth, Inc. v. Laidlaw Env’t Servs.,

        Inc., 528 U.S. 167, 175 (2000) (noting that the Clean Water Act “bars a citizen from suing

        if the EPA or the State has already commenced, and is diligently prosecuting, an

        enforcement action” (quotation marks omitted, emphasis added)). 2

               The notion that the judicial proceeding bar implicates subject matter jurisdiction

        appears to have originated from our 1985 decision in Chesapeake Bay Foundation. Having

        reviewed that decision, however, we conclude it was “the kind of drive-by jurisdictional



               2
                  Section 1365(a) does use the word “jurisdiction” at one point. See 33 U.S.C.
        § 1365(a) (“The district courts shall have jurisdiction, without regard to the amount in
        controversy or the citizenship of the parties, to enforce such an effluent standard or
        limitation . . . and to apply any appropriate civil penalties . . . .”). But the diligent
        prosecution bar is neither contained in nor references that portion of the statute. Instead,
        the diligent prosecution bar is framed as an exception to the entirely separate authorization
        to “commence a civil action” in the subsection’s first provision.

                                                      9
USCA4 Appeal: 21-1517       Doc: 60         Filed: 07/20/2022      Pg: 10 of 46




        ruling of the sort that was more common before Supreme Court decisions like Steel

        Company made clear” the need for greater precision in the use of that term. B.R. v. F.C.S.B.,

        17 F.4th 485, 496 (4th Cir. 2021) (quotation marks and alterations omitted). And because

        our later decision in Piney Run had no occasion to independently consider whether the

        judicial proceeding bar was properly understood as truly jurisdictional—in particular,

        because that case involved no issues of waiver or forfeiture, cf. Miranda v. Garland, 34

        F.4th 338, 350 (4th Cir. 2022)—it appears that Piney Run echoed Chesapeake Bay

        Foundation’s drive-by jurisdictional ruling without independent consideration. See Piney

        Run, 523 F.3d at 456.

               At any rate, this case involves the diligent prosecution bar contained in Section

        1319(g)(6)(A)(ii) rather than the judicial proceeding bar at issue in Chesapeake Bay

        Foundation and Piney Run. So, although there may well be reason for skepticism about

        whether the judicial proceeding bar is properly labeled jurisdictional under the Supreme

        Court’s current approach, 3 we need not resolve that issue here. Instead, we clarify that the

        diligent prosecution bar does not implicate an Article III court’s subject matter jurisdiction.




               3
                 Like the diligent prosecution bar, the judicial proceeding bar “is not clearly labeled
        jurisdictional” and “is not located in a jurisdiction-granting provision.” Reed Elsevier, 559
        U.S. at 166. Instead, it provides that “[n]o action may be commenced” if a State or the EPA
        has already sued in federal or state court. 33 U.S.C. § 1365(b)(1)(B). Indeed, the judicial
        proceeding bar appears in the same subsection as a mandatory 60-day notice provision, see
        33 U.S.C. § 1365(b)—precisely the kind of “time prescriptions for procedural steps in
        judicial . . . forums” that have been repeatedly deemed non-jurisdictional, Fort Bend
        County, 139 S. Ct. at 1850 (collecting cases).


                                                      10
USCA4 Appeal: 21-1517       Doc: 60         Filed: 07/20/2022      Pg: 11 of 46




                                                           B.

               We turn next to why the diligent prosecution bar does not preclude this suit.

               We start, as always, with the text. The diligent prosecution bar is triggered by the

        State’s “commence[ment]” of “an action under a State law” that is “comparable to” the

        federal statute addressing “administrative penalties” that the government may assess for

        violations of the Clean Water Act. 33 U.S.C. § 1319(g)(6)(A)(ii). In contrast, the diligent

        prosecution bar “shall not apply” to citizen suits “filed prior to commencement of ” such

        an action. § 1319(g)(6)(B)(i).

               Whatever else the Department’s notice of alleged violation may have started, it

        seems odd to describe it as commencing “an action.” 33 U.S.C. § 1319(g)(6)(A)(ii). In the

        legal context, the term “action” typically refers to “an entire case or suit,” an understanding

        that is “grounded in the Federal Rules of Civil Procedure.” Tolbert v. Stevenson, 635 F.3d

        646, 650 (4th Cir. 2011). True, the provision before us references “an action under a State

        law” that is “comparable to” a federal administrative enforcement proceeding rather than

        one filed in court. 33 U.S.C. § 1319(g)(6)(A)(ii). But the essential character of an

        “action”—an adversarial proceeding initiated by a formal, public document—remains. Cf.

        1 Oxford English Dictionary 128 (J.A. Simpson & E.S.C. Weiner, eds., 1989) (defining

        “action” as “[t]he taking of legal steps to establish a claim or obtain judicial remedy”).

               Examining the features of a Section 1319(g) proceeding—which a state action must

        be “comparable” to for the diligent prosecution bar to apply—further supports our view of

        when an “action” has been “commenced.” 33 U.S.C. § 1319(g)(6)(A)(ii). In particular,

        Section 1319(g)(4) provides for certain “rights of interested persons,” including rights to


                                                      11
USCA4 Appeal: 21-1517       Doc: 60         Filed: 07/20/2022      Pg: 12 of 46




        public notice and judicial review. In addition, the rules of practice governing Section

        1319(g) proceedings state that a proceeding “is commenced” by filing a complaint or the

        simultaneous issuance of a consent agreement and final order. 40 C.F.R. §§ 22.13, 22.38.

        The same regulations further specify that, “before assessing a civil penalty,” a complainant

        “shall notify the public” either “within 30 days following proof of service of the complaint

        on the respondent,” or “no less than 40 days before the issuance of ” a consent agreement

        and final order assessing a civil penalty. § 22.45.

               When asked about these regulations at oral argument, Arabella Farm correctly

        pointed out that they govern the EPA’s own proceedings rather than those conducted under

        state law. Oral Arg. 18:50–21:00. But these regulations help to inform our understanding

        of when a “State has commenced” an action that is “comparable” to the one set forth in

        33 U.S.C. § 1319(g). And both Section 1319(g) and its accompanying regulations suggest

        the diligent prosecution bar would not be triggered until a state agency has begun a

        comparable formal process that entails public notice.

               This understanding of what it means to commence the relevant sort of action is only

        bolstered by the comparability analysis that the district court employed to assess whether

        the diligent prosecution bar applied. The rough comparability analysis employed by most

        of our sister circuits looks to whether the state law provides similar opportunities for public

        participation and availability of judicial review. See, e.g., McAbee v. City of Fort Payne,

        318 F.3d 1248, 1251–56 (11th Cir. 2003). And although Arabella Farm and the district

        court pointed to the availability of public participation and judicial review of the

        Department’s consent orders under South Carolina law as support for application of the


                                                      12
USCA4 Appeal: 21-1517       Doc: 60         Filed: 07/20/2022      Pg: 13 of 46




        diligent prosecution bar here, see S.C. Code § 48-1-200; JA 84, neither of these features is

        available until after the issuance of a departmental consent order. In other words, the

        comparable features were not yet available at the time this suit was filed because no

        comparable action had yet commenced.

               Our sister circuits have looked to similar features in determining whether the Clean

        Water Act’s diligent prosecution bar precludes a particular suit. The Seventh Circuit has

        held that, “for the purposes of § 1319(g), an administrative action ‘commences’ at the point

        when notice and public participation protections become available to the public and

        interested parties.” Friends of Milwaukee’s Rivers v. Milwaukee Metro. Sewerage Dist.,

        382 F.3d 743, 756 (7th Cir. 2004). The Eighth Circuit similarly concluded that an action

        had “commenced” at the time the State filed a consent administrative order, explaining that

        once the order was issued, “interested third parties had a right to intervene, and certain

        notice and hearing procedures became available to interested third parties.” Arkansas

        Wildlife Fed’n v. ICI Americas, Inc., 29 F.3d 376, 380 (8th Cir. 1994). 4

               In response, Arabella Farm insists the practices of the EPA and the States—the

        “primary enforcer[s]” of the Clean Water Act, Piney Run, 523 F.3d at 459—take a more

        flexible view of what constitutes “commencement.” For instance, Arabella Farm contends

        that the Department considers a notice of violation to be “the first step in the administrative



               4
                 The court recognized that States should be “afforded some latitude in selecting the
        specific mechanisms of their enforcement program” but never suggested that a process
        without any of these features would be comparable under § 1319(g). Arkansas Wildlife, 29
        F.3d at 380.


                                                      13
USCA4 Appeal: 21-1517      Doc: 60          Filed: 07/20/2022     Pg: 14 of 46




        enforcement process,” JA 59, and quotes an EPA publication that generally describes a

        notice of violation as a “form of ” administrative enforcement action, Farm Br. 23

        (quotation marks omitted). But the handful of public statements Arabella Farm cites—none

        of which were made in the context of defining commencement under the diligent

        prosecution bar—cannot overcome the text of the Act, which makes clear that 33 U.S.C.

        § 1319(g) is the relevant comparator.

               On the facts of this case, we do not think the Department’s notice of alleged

        violation was enough to commence an action that was comparable to one brought under

        federal law. That notice invited Arabella Farm to an informal, voluntary, private conference

        with the Department to discuss allegedly unauthorized discharges. The notice mentioned

        no penalties or sanctions that would flow specifically from the failure to attend the

        conference. Of course, it was possible that the Department would determine Arabella Farm

        had violated the relevant provisions and issue a unilateral administrative order or (as it

        ultimately did) enter a consent order with Arabella Farm that included a civil penalty. But

        the only question here is whether the notice itself “commenced . . . an action” of the

        relevant sort. 33 U.S.C. § 1319(g)(6)(A)(ii). Although the notice may have been an

        important and even necessary step in the Department’s process—like a demand letter

        before civil litigation—it did not commence an action within the common understanding

        of those terms. And because the Department had not yet commenced an action when the

        conservationists filed their citizen suit, the diligent prosecution bar does not preclude them

        from pursuing a civil penalty action. See 33 U.S.C. § 1319(g)(6)(B)(i) (providing that the




                                                     14
USCA4 Appeal: 21-1517       Doc: 60          Filed: 07/20/2022      Pg: 15 of 46




        diligent prosecution bar does not apply if a citizen suit was “filed prior to commencement

        of an action” by the EPA or a State). 5

                                                      III.

               We also hold that the district court erred in concluding that South Carolina Trout

        Unlimited was not permitted to sue under the Clean Water Act.

               The Act declares that no citizen suit “may be commenced . . . prior to sixty days

        after the plaintiff has given notice of the alleged violation . . . to any alleged violator.”

        33 U.S.C. § 1365(b)(1)(A). EPA regulations, in turn, state that the relevant notice “shall

        include sufficient information to permit the recipient to identify . . . the full name, address,

        and telephone number of the person giving notice.” 40 C.F.R. § 135.3(a). The district court

        concluded that South Carolina Trout Unlimited failed to satisfy those requirements because

        the notice of intent to sue letter referenced only “Trout Unlimited” and contained “no

        mention of ” South Carolina Trout Unlimited. JA 19–20.

               We disagree. Although the letter did not contain the specific words “South Carolina

        Trout Unlimited” in that order, it described Trout Unlimited as a “national non-profit” with

        “two local chapters in the Upstate of South Carolina” and explained the same basis for



               5
                 Although Pickens County also conducted a separate investigation into whether
        Arabella Farm should have obtained a county-issued stormwater permit before starting its
        land-clearing project, Arabella Farm has disclaimed reliance on those enforcement efforts.
        Indeed, the diligent prosecution bar precludes citizen suits only when a “State has
        commenced and is diligently prosecuting” an action, 33 U.S.C. § 1319(g)(6)(A)(ii)
        (emphasis added), and counties generally are not treated as States for purposes of federal
        law, see, e.g., Lincoln County v. Luning, 133 U.S. 529, 530 (1890). Nor is there any claim
        that the State delegated its own enforcement authority to Pickens County.


                                                      15
USCA4 Appeal: 21-1517      Doc: 60          Filed: 07/20/2022     Pg: 16 of 46




        associational standing ultimately described in the complaint (its members who use the

        Eastatoe River and Little Eastatoe Creek to fish trout). Compare JA 63–64, 76, with JA

        24–25. Those details gave Arabella Farm “sufficient information” to identify the full name,

        address, and telephone number of South Carolina Trout Unlimited, 40 C.F.R. § 135.3(a)—

        the entity that eventually filed this suit. Accord Friends of the Earth, Inc. v. Gaston Copper

        Recycling Corp., 629 F.3d 387, 400 (4th Cir. 2011) (cautioning against “overly technical

        application of regulatory notice requirements”).

               We emphasize that plaintiffs can easily avoid imprecision with names, addresses,

        and telephone numbers and that more serious discrepancies that make it cumbersome for a

        defendant to identify the potential plaintiff may lead to dismissal under the applicable law

        and regulations. Here, however, there is no argument that Arabella Farm suffered any harm

        or had any difficulty ascertaining the identity or contact information of the party that would

        sue. Accordingly, we reverse the district court’s ruling on this point and direct that, on

        remand, South Carolina Trout Unlimited be reinstated as a party.

                                                 *    *    *

               The judgment of the district court is reversed, and the case is remanded for further

        proceedings consistent with this opinion.

                                                                                      SO ORDERED




                                                     16
USCA4 Appeal: 21-1517       Doc: 60          Filed: 07/20/2022      Pg: 17 of 46




        QUATTLEBAUM, Circuit Judge, dissenting:

               This appeal involves the scope of citizen suits under the Clean Water Act. States

        hold “the primary responsibilities and rights” in managing our nation’s water resources.

        See 33 U.S.C. § 1251(b). In contrast, citizen suits are intended to “supplement rather than

        to supplant governmental action.” Gwaltney of Smithfield, Ltd. v. Chesapeake Bay Found.,

        Inc., 484 U.S. 49, 60 (1987). They are permissible if, but only if, “the government cannot

        or will not command compliance.” See id. at 62.

               By permitting the citizen suit here to proceed despite the measures South Carolina

        had already taken, the majority’s decision elevates citizen suits above their supplemental

        role. In my view, the South Carolina Department of Health and Environmental Control

        (“DHEC”) had commenced and was diligently prosecuting an administrative penalty action

        under state law comparable to 33 U.S.C. § 1319(g). Thus, I would affirm the district court’s

        decision that § 1319(g)(6)(A) bars the claim for monetary penalties in the citizen suit here.

               My disagreement with the majority leaves open Plaintiffs’ contention that their

        claims for injunctive relief should have been preserved. On this issue, the district court

        erred in concluding that the § 1319(g) citizen suit bar automatically includes a bar on

        injunctions. So, I would vacate the district court’s dismissal of Plaintiffs’ injunction claims.

        And while I am skeptical that the elements of an injunction could be met when DHEC has

        commenced and is diligently prosecuting an administrative penalty action under a

        regulatory regime comparable to § 1319(g), I would let the district court consider the merits

        of such claims on remand.



                                                      17
USCA4 Appeal: 21-1517       Doc: 60          Filed: 07/20/2022       Pg: 18 of 46




                                                        I.

               The Clean Water Act permits citizen suits against any person who violated the Act’s

        water quality standards. See 33 U.S.C. § 1365(a). But the principal means of effectuating

        water quality standards is through government enforcement. See Gwaltney, 484 U.S. at 60

        (“The bar on citizen suits when governmental enforcement action is under way suggests

        that the citizen suit is meant to supplement rather than to supplant governmental action.”);

        see also Ohio Valley Env’t Coal. v. Fola Coal Co., LLC, 845 F.3d 133, 145 (4th Cir. 2017)

        (“Congress enacted the citizen suit provision of the Clean Water Act to address situations

        . . . in which the traditional enforcement agency declines to act.”).

               The government agency responsible for enforcement can be the U.S. Environmental

        Protection Agency or the U.S. Army Corps of Engineers. See, e.g., 33 U.S.C. §§ 1319,

        1344(s). But the Clean Water Act’s cooperative federalism framework makes clear that

        states and their enforcement bodies are primarily in charge of enforcement. See id.

        § 1251(b) (declaring Congress’s policy that states hold “the primary responsibilities and

        rights” to manage the nation’s water resources and to consult with the EPA accordingly);

        see also New York v. United States, 505 U.S. 144, 167 (1992); Arkansas v. Oklahoma, 503

        U.S. 91, 101 (1992).

               And citizen suits may be barred when the state is in fact enforcing the Clean Water

        Act. This can happen in two ways. First, if a state brought a lawsuit in court similar to the

        citizen suit, the citizen suit may be barred. See 33 U.S.C. § 1365(b) (“No action may be

        commenced-- . . . (B) if the Administrator or State has commenced and is diligently

        prosecuting a civil or criminal action in a court of the United States, or a State . . . .”).

                                                       18
USCA4 Appeal: 21-1517       Doc: 60          Filed: 07/20/2022       Pg: 19 of 46




               Second, if a state has commenced and is diligently pursuing an administrative

        penalty action instead of any formal lawsuit, the citizen suit may also be barred. The Act

        states: “any violation-- (ii) with respect to which a State has commenced and is diligently

        prosecuting an action under a State law comparable to this subsection . . . shall not be the

        subject of a civil penalty action under . . . [the citizen suit provisions].” Id. § 1319(g)(6)(A);

        see also McAbee v. City of Fort Payne, 318 F.3d 1248, 1249 (11th Cir. 2003) (discussing

        how the 1987 amendments to the Clean Water Act “extended the bar on citizen suits,

        instructing that an administrative penalty action is enough to preclude a citizen suit”).

               These provisions make good sense. If citizen suits are permitted when the

        government cannot or does not act, they should not be allowed when the government is

        enforcing the Clean Water Act through a lawsuit or administrative proceedings.



                                                       II.

               The question before us is whether, at the time of Plaintiffs’ citizen suit, DHEC

        “[had] commenced and [was] diligently prosecuting an action under a State law

        comparable” to the federal statute addressing administrative penalties. 1 33 U.S.C.

        § 1319(g)(6)(A)(ii). For me, the answer is yes. Therefore, I would affirm the district court’s

        dismissal of the citizen suit to the extent that Plaintiffs seek monetary penalties.



               1
                 Before that, the majority also concludes that the diligent prosecution bar does not
        implicate subject matter jurisdiction, and that our decisions to the contrary are “untenable”
        given recent Supreme Court decisions on the matter. While I do not disagree that some
        tension exists, this issue was not raised below, was not briefed in front of us and is not a
        sufficient condition to resolve the case. Thus, I would decline to address it.
                                                       19
USCA4 Appeal: 21-1517        Doc: 60        Filed: 07/20/2022    Pg: 20 of 46




                                                     A.

               Let’s start with whether South Carolina had “commenced” an action at the time of

        Plaintiffs’ suit. I will first explain why DHEC’s Notice of violation did, in fact, commence

        an action and then discuss my disagreement with the majority’s conclusion to the contrary.

                                                      1.

               Congress did not define “commence” in the Clean Water Act. And prior to today,

        we have not had an occasion to interpret the term. With no statutory or precedential

        definition to rely on, I consider the ordinary meaning of the word. See, e.g., Asgrow Seed

        Co. v. Winterboer, 513 U.S. 179, 187 (1995) (“When terms used in a statute are undefined,

        we give them their ordinary meaning.”); Antonin Scalia & Bryan A. Garner, Reading Law

        69–77 (2012) (“The ordinary-meaning rule is the most fundamental semantic rule of

        interpretation.”).

               One way to identify the ordinary meaning of a word is through dictionaries.

        Webster’s Dictionary offers two definitions I consider applicable. One is simple—to begin

        or to start. Commence, Webster’s Third New International Dictionary (1986). 2 The other

        applies more to a legal proceeding like the one we encounter here—to initiate formally by

        performing the first act of a legal proceeding. Id.

               But whichever definition we apply, what DHEC did meets the definition of

        commencing an action. Prior to the citizen suit, DHEC issued Arabella Farm a Notice of




               Congress added the provision at issue, 33 U.S.C. § 1319(g), on February 4, 1987.
               2

        Water Quality Act of 1987, Pub. L. No. 100-4, § 314(a), 101 Stat. 7, 46–49. Of course, our
        modern understanding of “commencement” remains essentially the same.
                                                     20
USCA4 Appeal: 21-1517        Doc: 60        Filed: 07/20/2022     Pg: 21 of 46




        Violation. This is the first step the agency takes in enforcing its environmental laws. See

        DHEC, Uniform Enforcement Policy for the Office of Environmental Quality Control

        (“Uniform Enforcement Policy”), at § II.1 (1999) (“When, based upon available

        information, it is determined that there is a violation of any applicable statute, regulation,

        standard, or permit, and the violation can be adequately documented, a Notice of Violation

        will be forwarded . . . .”). 3

               Importantly, South Carolina has authorized DHEC to establish its enforcement

        procedure, see, e.g., S.C. Code Ann. § 48-1-50, and, under that authority, DHEC

        determined to begin those procedures with a Notice of Violation. Reflecting this, DHEC

        enclosed “An Overview of the Administrative Enforcement Process” with its Notice to

        Arabella Farm which states that DHEC’s Notice “is the first step in the administrative

        enforcement process.” J.A. 54, 59 (emphasis added). From South Carolina’s perspective,

        the Notice of Violation “began” and/or “formally initiated” enforcement proceedings.

               This Notice of Violation is more than just an “informal” inquiry that the majority

        considers the document to be. The Notice memorialized that DHEC had investigated the

        matter, which included multiple field visits, and that the agency corresponded with

        Arabella Farm for almost six months. It accused Arabella Farm of violating specific

        provisions of South Carolina’s environmental laws. And the Notice of Violation demanded



               3
                 To be precise, DHEC issued a notice of alleged violation and enforcement
        conference. DHEC issues such consolidated notice if the agency “determines that a
        response to the Notice of Violation is nonessential and that a conference to discuss the
        violation(s) is desirable.” See DHEC, Uniform Enforcement Policy, supra, at § II.2. Of
        course, this distinction makes no difference in our commencement analysis here.
                                                     21
USCA4 Appeal: 21-1517       Doc: 60         Filed: 07/20/2022   Pg: 22 of 46




        Arabella Farm’s presence to explain its position on such accusations in front of DHEC.

        Had Arabella Farm failed to attend the conference, it would have risked an administrative

        ruling requiring it to pay monetary penalties. 4

               Importantly, the Clean Water Act’s cooperative federalism framework encourages

        states to experiment with different regulatory approaches. See, e.g., Sierra Club v. U.S.

        Army Corps of Eng’rs, 909 F.3d 635, 647 (4th Cir. 2018). Under that framework, the state’s

        view of what commences its proceeding should be respected. The Eighth Circuit

        recognized this principle in Arkansas Wildlife Federation v. ICI Americas, Inc., 29 F.3d

        376 (8th Cir. 1994). It held that “the states are afforded some latitude in selecting the

        specific mechanisms of their enforcement program.” Id. at 380. And because the state

        agency followed the procedures as the agency itself outlined in accordance with its state

        law, the Eighth Circuit concluded that the agency “commenced” an action within the

        meaning of 33 U.S.C. § 1319(g)(6)(A)(ii). See id. We should follow that deferential

        approach here. To me, this resolves whether DHEC commenced an action.




               4
                 The Notice of Violation also discussed Pickens County’s involvement in the
        matter. Prior to DHEC’s actions, Pickens County issued notices of violation which alleged
        that Arabella Farm “fail[ed] to obtain the required land disturbance, storm water and/or
        sediment and erosion control permits.” See J.A. 55–56. Eventually Pickens County and
        Arabella Farm entered into a consent agreement, which required certain stabilization
        measures but no permit. I need not decide whether the county’s enforcement actions should
        be considered a part of DHEC’s enforcement authority. But see, e.g., S.C. Code Ann. § 48-
        14-60 (allowing DHEC to delegate stormwater regulations to local governments, in which
        such delegation may constitute an activity by the state for purposes of 33 U.S.C.
        § 1319(g)(6)(A)(ii)). But at minimum, the Notice of Violation makes clear that DHEC was
        aware of Pickens County’s enforcement activities and found such facts important enough
        to be included in the document.
                                                     22
USCA4 Appeal: 21-1517      Doc: 60          Filed: 07/20/2022     Pg: 23 of 46




                                                      2.

               The majority reaches a different conclusion on commencement. It finds that DHEC

        had not yet commenced an “action” that is “comparable” to the federal statute addressing

        administrative penalties. For the reasons below, I disagree.

                                                      a.

               The majority does not address the common understanding of the word “commence.”

        Instead, it begins its analysis by questioning whether the Notice of Violation commenced

        an “action” for purposes of § 1319(g)(6)(A). Although the majority initially insinuates that

        the definition of an “action” must parallel what occurs in the lawsuit context—an “entire

        case or suit”—it recognizes that the appropriate reference point should be “a federal

        administrative enforcement proceeding rather than one filed in court.” See Maj. Op. 11.

        Rightfully so. Everyone agrees that Congress contemplated administrative penalty actions

        to be different from lawsuits. See, e.g., id. at 7 (discussing the distinction between the

        “diligent prosecution bar” and the “judicial proceeding bar”). Thus, “action” must mean

        something different from the definition used in a lawsuit context.

               The majority then proclaims that “the essential character of an ‘action’” is “an

        adversarial proceeding initiated by a formal, public document.” Id. at 11. Even assuming

        this to be the proper test, the majority never applies it to the Notice of Violation or DHEC’s

        enforcement proceedings. Doing so reveals that the Notice meets the standard the majority

        adopts.

               As I just described, DHEC’s enforcement proceedings were certainly adversarial.

        In the Notice of Violation, DHEC accused Arabella Farm of violating South Carolina’s

                                                     23
USCA4 Appeal: 21-1517        Doc: 60          Filed: 07/20/2022       Pg: 24 of 46




        environmental laws and required Arabella Farm to respond to such accusations. Non-

        attendance would have risked an assessment of monetary penalties and other sanctions.

               And the Notice of Violation was sufficiently formal. The Notice outlined DHEC’s

        investigative efforts and the laws DHEC accused Arabella Farm of violating. In reality,

        aside from the difference in labeling, the Notice of Violation was comparable to a

        complaint in the lawsuit context. Under the Federal Rules of Civil Procedure, a complaint

        must include “(1) . . . grounds for the court’s jurisdiction . . . ; (2) a short and plain statement

        of the claim showing that the pleader is entitled to relief; and (3) a demand for the relief

        sought.” Fed. R. Civ. P. 8(a). The Notice of Violation included all those elements since it

        discussed DHEC’s authority to administratively adjudicate the dispute, the factual findings

        and the alleged violation which could result in an administrative order and monetary

        penalties.

               Finally, the Notice of Violation, being an official document from DHEC, was

        publicly available; a concerned citizen could obtain the document through a public records

        request. By its very nature, it is a public document. S.C. Code Ann. § 48-1-270 (“Any

        records, reports or information obtained under any provision of [the South Carolina

        Pollution Control Act] shall be available to the public.”); see also id. § 30-4-10, et seq.

        (South Carolina’s Freedom of Information Act).

               True, the Notice of Violation might not be as easily visible as many pleadings filed

        in federal court. The citizen must also request the agency documents. But those issues

        concern degrees of accessibility, not whether a document is “public.” After all, many state

        court complaints and briefs are equally cumbersome to detect and procure. Oftentimes such

                                                        24
USCA4 Appeal: 21-1517      Doc: 60         Filed: 07/20/2022     Pg: 25 of 46




        documents are not readily available online and people must make formal document

        requests from the courthouse.

               In fact, the complaint makes clear that Plaintiffs were aware of the various

        communications made by DHEC. See J.A. 34–35 (alleging “dozens of communications

        with Pickens County, DHEC, the Corps, and the Department of Transportation”). At

        minimum, the DHEC Board as a public body must give public notice of their regular and

        special meetings, specifying the dates, times, places and agenda of such meetings. See S.C.

        Code Ann. § 30-4-80(A), (E). As a result, the public notice of the Board meeting and the

        meeting’s agenda would sufficiently alert interested persons such as Plaintiffs about

        DHEC’s enforcement matters, prompting them to unearth relevant agency documents such

        as the Notice of Violation.

               In sum, even under the majority’s own standard, the Notice of Violation

        commenced an “action.”

                                                    b.

               Next, the majority explains that federal enforcement proceedings under § 1319(g)

        are initiated by either an administrative complaint or a consent agreement after which—

        based on federal regulations—public notice is required within certain time periods. The

        majority appears to reason that, since South Carolina does not offer public notice until a

        consent order is issued, a proceeding commenced by a Notice of Violation is not

        comparable to the federal proceedings. See Maj. Op. 12–13. (“In other words, the

        comparable features were not yet available at the time this suit was filed because no

        comparable action had yet commenced.”).

                                                    25
USCA4 Appeal: 21-1517       Doc: 60          Filed: 07/20/2022       Pg: 26 of 46




               Analytically speaking, the majority’s approach here seems questionable. The

        comparability requirement of § 1319(g)(6)(A) is not part of the commencement inquiry.

        The statute provides that “any violation . . . (ii) with respect to which a State has

        commenced and is diligently prosecuting an action under a State law comparable to this

        subsection [§ 1319(g)] . . . shall not be the subject of a civil penalty action . . . .” 33 U.S.C.

        § 1319(g)(6)(A). “Comparable” does not describe or modify “commenced.” Thus, while a

        comparison of the state and federal systems’ public notice features is appropriate in

        examining whether the state law is comparable to § 1319(g)—indeed, I do so in Section

        II.C of my dissent 5—such comparison has no bearing on whether the Notice of Violation

        commenced the proceedings.

               In addition, the out-of-circuit cases relied on by the majority for this point do not

        provide the support it suggests. The majority first relies on the Eighth Circuit’s decision in

        Arkansas Wildlife, 29 F.3d 376. As discussed earlier, this decision undermines the

        majority’s position because the decision emphasizes that courts should respect the

        enforcement procedures created by the state. See id. at 380. In Arkansas Wildlife, the

        plaintiff argued that the state’s issuance of a consent order had not commenced an action

        because it did not contain sufficient public notice and participation rights. The plaintiff

        argued that a notice of violation was required. The Eighth Circuit rejected this argument.

        Despite the fact that the Arkansas regulations provided more third-party notice and hearing

        rights to a notice of violation than a consent order, a consent order still constituted


               5
                There I conclude that the public notice and participation provisions under South
        Carolina law are comparable to those in § 1319(g).
                                                       26
USCA4 Appeal: 21-1517      Doc: 60         Filed: 07/20/2022     Pg: 27 of 46




        commencement under Arkansas law. To the Eighth Circuit, courts must respect Arkansas’

        regulatory choice as to when the state agency’s proceedings commenced. See id. at 379–

        80. The Arkansas regulation at issue did provide “certain” third-party notice and hearing

        procedures once the agency issued a consent order. But the court’s decision was based on

        deference to the state’s definition of commencement, not the public notice and participation

        characteristics of the regulation. See id. Deference here requires respecting South

        Carolina’s decision that the Notice of Violation commenced the state’s proceedings.

               Next, the majority cites to the Eleventh Circuit’s McAbee decision. But that decision

        explicitly declined to address commencement. 318 F.3d at 1251 n.6 (“The requirements of

        ‘commencement’ and ‘diligent prosecution’ are not at issue in this appeal.”). And while

        the court suggested administrative consent orders might satisfy commencement, see id.,

        that dictum does not help define the outer limits of commencement.

               In fact, McAbee warns against the majority’s conflation of the commencement and

        comparability elements. The decision makes clear that “commencement,” “diligent

        prosecution” and “comparability” are three separate elements in which the focus of

        comparability is state law, not commencement or action. See id. at 1251 (“If the AWPCA

        and the AEMA [the Alabama water pollution and environmental management statutes] are

        comparable to the federal CWA, then the district court should have granted summary

        judgment for the City if § 1319(g)(6)(A)(ii)’s commencement and diligent-prosecution

        requirements were both satisfied.”).

               Last, the majority points to the Seventh Circuit’s decision in Friends of Milwaukee’s

        Rivers v. Milwaukee Metropolitan Sewerage District, 382 F.3d 743 (7th Cir. 2004). In this

                                                    27
USCA4 Appeal: 21-1517        Doc: 60         Filed: 07/20/2022       Pg: 28 of 46




        case, before the citizen suit was filed, the state agency negotiated a corrective action plan,

        formally referred the matter to the Wisconsin Department of Justice and filed stipulations.

        Despite that, the court determined that such actions “do not themselves qualify as the

        commencement of an administrative enforcement action that would serve to bar the

        plaintiffs’ suit.” See id. at 755–57. Instead, it “h[e]ld that for the purposes of § 1319(g), an

        administrative action ‘commences’ at the point when notice and public participation

        protections become available to the public and interested parties.” Id. at 756.

               While this case is the most helpful to the majority’s analysis, important differences

        between South Carolina’s and Wisconsin’s environmental laws diminish that case’s

        persuasive value. Essential to the Friends of Milwaukee’s Rivers decision was the fact that

        the Wisconsin law lacked an administrative penalty proceeding “comparable” to § 1319(g)

        in the Clean Water Act; the state agency could only prosecute the case through courts. See

        id. at 756–57. Not South Carolina. Unlike in Wisconsin, not all Clean Water Act violations

        in South Carolina must go through court. South Carolina allows both lawsuits and

        administrative penalty proceedings. See DHEC, Uniform Enforcement Policy, supra, at

        § II.3 (“If the party fails . . . to respond adequately to the Notice of Violation, the

        Department may: (a) Seek relief through the courts by referral of the matter to the Legal

        Office; or, (b) Pursue the matter administratively.”); S.C. Code Ann. § 48-1-50 (“The

        Department may: . . . (3) Make, revoke or modify orders requiring the discontinuance of

        the discharge . . . (4) Institute or cause to be instituted, in a court of competent jurisdiction,

        legal proceedings . . . .”).



                                                       28
USCA4 Appeal: 21-1517      Doc: 60         Filed: 07/20/2022     Pg: 29 of 46




               This difference matters. Because Wisconsin’s law did not have administrative

        penalty proceedings, the Seventh Circuit could only analyze the state’s enforcement

        policies by looking at when a lawsuit in court commenced. And of course, lawsuits

        formally start by filing a complaint. Because it is distinguishable from the facts here,

        Friends of Milwaukee’s Rivers does not provide the support that the majority suggests.

                                                     c.

               After discussing the characteristics of an action and comparing the public notice and

        participation features of South Carolina and federal law, the majority holds that DHEC’s

        Notice of Violation did not bar Plaintiffs’ citizen suit. It states that “we do not think

        [DHEC’s] notice of alleged violation was enough to commence an action that was

        comparable to one brought under federal law.” Maj. Op. 14. But its only real analysis here

        is to liken the Notice of Violation to an invitation or “a demand letter before civil

        litigation.” Id.

               Respectfully, those comparisons are unfair. No reasonable inquiry would view the

        Notice as a casual offer to engage in a voluntary discussion. As noted above, the Notice of

        Violation, at the risk of penalties, compelled Arabella Farm to attend the conference and

        address the specific accusations of violating South Carolina’s environmental laws

        identified in the document. And DHEC’s Notice of Violation is nothing like a demand

        letter. A demand letter is not required to commence civil litigation. In fact, many suits

        begin without any demand letter or advanced communication between parties. In contrast,

        Notices of Violation are, by virtue of DHEC’s official policies, the first step in its

        enforcement process.

                                                    29
USCA4 Appeal: 21-1517      Doc: 60          Filed: 07/20/2022     Pg: 30 of 46




               In short, the majority seems to brush aside the statutory authority under which

        DHEC issued the Notice, as well as the document’s adversarial nature and substantive

        content. In doing so, the majority improperly concludes that DHEC had not yet

        “commenced” an “action” that is “comparable” to the federal statute addressing

        administrative penalties.

                                                     B.

               Next, I turn to the issue of diligent prosecution. “A CWA enforcement prosecution

        will ordinarily be considered ‘diligent’ if the judicial action ‘is capable of requiring

        compliance with the Act and is in good faith calculated to do so,’ and . . . diligence is

        presumed.” Piney Run Pres. Ass’n v. Cnty. Comm’rs of Carroll Cnty., 523 F.3d 453, 459

        (4th Cir. 2008). “This presumption ‘is due not only to the intended role of the [government]

        as the primary enforcer of the [CWA], but also to the fact that courts are not in the business

        of designing, constructing or maintaining sewage treatment systems.’” Id. (alterations in

        original) (quoting Friends of Milwaukee’s Rivers, 382 F.3d at 760).

               There is no serious argument that DHEC failed to diligently prosecute the

        enforcement proceedings. As Arabella Farm rightfully points out, DHEC “achieved the

        same results Plaintiffs allegedly seek,” such as requiring Arabella Farm to obtain a

        stormwater permit, assessing impacts from any discharge and imposing civil penalties. See

        Resp. Br. 25. Further, under the consent order DHEC negotiated, DHEC will review

        Arabella Farm’s various plans and reports pertaining to stormwater management, site




                                                     30
USCA4 Appeal: 21-1517      Doc: 60         Filed: 07/20/2022      Pg: 31 of 46




        stabilization and stream assessment with enforcement authority should Arabella Farm fail

        to comply. See id. at 25–26. 6

                                                     C.

               Last, I consider whether DHEC’s administrative proceeding against Arabella Farm

        was “an action under a State law comparable to [§ 1319(g)].”

                                                     1.

               To begin this analysis, we confront a tricky question of statutory interpretation. The

        statute says, “any violation . . . (ii) with respect to which a State has commenced and is

        diligently prosecuting an action under a State law comparable to [§ 1319(g)] . . . shall not

        be the subject of a civil penalty action.” 33 U.S.C. § 1319(g)(6)(A). This language raises

        the question of whether “comparable” modifies “action” or “State law.”

               In my view, it is the state law that must be comparable. 7 Concluding otherwise

        would violate the nearest reasonable referent canon. See Scalia & Garner, supra, at 144–

        46 (“A pronoun, relative pronoun, or demonstrative adjective generally refers to the nearest

        reasonable antecedent.”). Consistent with that, our prior decisions indicate “comparable”

        describes “State law,” not “action.” See, e.g., United States v. Smithfield Foods, Inc., 191


               6
                 Plaintiffs do not even argue to the contrary. Instead, they contend diligent
        prosecution, like commencement, requires public notice and participation. This position
        muddles the distinct requirements of § 1319(g)(6)(A)(ii), as I have addressed in Section
        II.A.2. There is nothing in the provision suggesting that a diligent prosecution must involve
        public notice and participation.
               7
                 But even if it is the “action” that must be comparable, I do not see how that leads
        to a different result here. Whether one is comparing South Carolina law to § 1319(g) or an
        action under South Carolina law to an action under § 1319(g), the same factors outlined
        below would need to be considered.
                                                     31
USCA4 Appeal: 21-1517      Doc: 60          Filed: 07/20/2022     Pg: 32 of 46




        F.3d 516, 525–26 (4th Cir. 1999) (finding that “Virginia’s enforcement scheme is not

        sufficiently comparable to [§ 1319(g)]” and then declining “to address the issue of whether

        the Commonwealth was diligently prosecuting an administrative action” (emphasis

        added)); Sierra Club, 909 F.3d at 654 (discussing what would be required “for a state law

        to be comparable to [§ 1319(g)]” (emphasis added)).

                                                      2.

               Having established that it is the state law that must be comparable to its federal

        counterpart, how do we analyze comparability? The Clean Water Act does not provide a

        standard for determining what would make a state law comparable to § 1319(g). But two

        approaches have emerged from our sister circuits.

               One approach is the “overall comparability” test, adopted by the First and Eighth

        Circuits. Under this test, courts assess whether the “the overall regulatory scheme” is

        comparable, “even if the state law does not contain precisely the same” provision that

        would be found in the Clean Water Act. The state regulation is comparable “so long as the

        state law contains comparable penalty provisions which the state is authorized to enforce,

        has the same overall enforcement goals as the [Act], provides interested citizens a

        meaningful opportunity to participate at significant stages of the decision-making process,

        and adequately safeguards their legitimate substantive interests.” See Ark. Wildlife, 29 F.3d

        at 381–82; see also N. & S. Rivers Watershed Ass’n, Inc. v. Town of Scituate, 949 F.2d 552,

        556 (1st Cir. 1991) (“It is enough that the [state’s scheme] . . . contains penalty assessment

        provisions comparable to the Federal Act, that the State is authorized to assess those

        penalties, and that the overall scheme of the two acts is aimed at correcting the same

                                                     32
USCA4 Appeal: 21-1517      Doc: 60          Filed: 07/20/2022     Pg: 33 of 46




        violations, thereby achieving the same goals.”), overruled on other grounds by Blackstone

        Headwaters Coal., Inc. v. Gallo Builders, Inc., 32 F.4th 99 (1st Cir. 2022) (en banc).

               The alternative approach is the “rough comparability” test, explicitly adopted by the

        Tenth and Eleventh Circuits and implicitly adopted by the Ninth Circuit. Under this test,

        “each category of state-law provisions—penalty assessment, public participation, and

        judicial review—must be roughly comparable to the corresponding class of federal

        provisions.” Paper, Allied-Indus., Chem. & Energy Workers Int’l Union v. Cont’l Carbon

        Co., 428 F.3d 1285, 1294 (10th Cir. 2005); see also McAbee, 318 F.3d at 1255–56

        (discussing how this approach is preferable); Citizens for a Better Env’t-California v.

        Union Oil Co. of California, 83 F.3d 1111, 1117–18 (9th Cir. 1996) (rejecting the First

        Circuit’s decision of comparing “the state statutory enforcement scheme as a whole”).

               Our Circuit has not taken a position on this issue. The most relevant precedent,

        Smithfield Foods, found a Virginia enforcement scheme to not be sufficiently comparable

        to § 1319(g) by affirming the district court’s reasoning that the state law “did not give the

        Commonwealth authority to assess administrative penalties without the violator’s

        consent,[] and did not provide adequate procedures for notice and public participation.”

        See 191 F.3d at 525–26. But the court did not specifically adopt one test over another. 8


               8
                 The Fifth and Sixth Circuit cases also present a mixed bag. The Sixth Circuit
        framed the comparability issue as “if the overall State regulatory scheme afford[ed] . . . a
        meaningful opportunity to participate in the administrative enforcement process.” Jones v.
        City of Lakeland, 224 F.3d 518, 523 (6th Cir. 2000). The Fifth Circuit found the notice and
        comment provisions of the Louisiana statute to be comparable to its Clean Water Act
        corollary, which arguably is a focused approach echoing the rough comparability analysis.
        But in doing so, the court cited to the First, Sixth and Eighth Circuit decisions. See Lockett
        v. EPA, 319 F.3d 678, 683–85 (5th Cir. 2003).
                                                     33
USCA4 Appeal: 21-1517        Doc: 60             Filed: 07/20/2022   Pg: 34 of 46




                                                         3.

               But even under the more rigorous “rough comparability” approach—comparing

        South Carolina’s penalty assessment, public participation and judicial review provisions

        with the corresponding class of federal provisions—South Carolina’s enforcement

        mechanism is comparable to § 1319(g).

               To explain why, I begin with two guiding principles in this analysis. First,

        comparable cannot mean identical. See McAbee, 318 F.3d at 1252 (“[T]he term

        ‘comparable’ means that the state law need only be sufficiently similar to the federal law,

        not identical.” (emphasis in original) (quoting Ark. Wildlife, 29 F.3d at 381)). Second, the

        Clean Water Act’s cooperative federalism framework welcomes different regulatory

        practices developed by the states. See, e.g., Sierra Club, 909 F.3d at 647. And under such

        arrangement, citizen suits should not get in the way of the state’s initiatives. See Gwaltney,

        484 U.S. at 60; 33 U.S.C. § 1251(b) (“It is the policy of the Congress to recognize, preserve,

        and protect the primary responsibilities and rights of States to prevent, reduce, and

        eliminate [water] pollution . . . .”).

               With these principles in mind, I first look at South Carolina’s public notice and

        participation provisions, which is the main contention presented by Plaintiffs. As an initial

        matter, South Carolina’s administrative penalty enforcement process provides for public

        notice and participation. See, e.g., S.C. Code Ann. §§ 30-4-80, 44-1-60, 48-1-150, 48-1-

        270 (discussing, respectively, “Notice of meetings of public bodies,” “Appeals from

        department decisions giving rise to contested case,” “Situations in which public hearing is



                                                         34
USCA4 Appeal: 21-1517      Doc: 60         Filed: 07/20/2022      Pg: 35 of 46




        required or authorized,” and “Availability of records, reports, and information to the

        public”).

               Plaintiffs maintain, however, that public notice and opportunities for public

        participation must come before any civil penalty order. They point out that, assuming

        DHEC and Arabella Farm strike a deal during the enforcement conference, DHEC may

        issue a consent order. See DHEC, Uniform Enforcement Policy, supra, at § IV.4.(b) (“If a

        determination is made as a result of the conference that a Consent Order can be mutually

        agreed to, the Department may issue such order.”). And at least up to this point, there is no

        obvious public notice. From Plaintiffs’ perspective, aside from the hypervigilant

        watchdogs who follow DHEC’s every move (and could accordingly make any state FOIA

        requests to track documents, such as a Notice of Violation, in advance), the first time an

        average citizen would likely hear about the consent order will be when those orders are

        briefed at the DHEC Board meeting.

               The problem with Plaintiffs’ position is that § 1319(g)(4)(A), the relevant section

        of the Clean Water Act that addresses public notice and comment, and is thus the basis for

        our comparability analysis, does not impose a rigid requirement. It states that “[b]efore

        issuing an order assessing a civil penalty under this subsection the Administrator or

        Secretary, as the case may be, shall provide public notice of and reasonable opportunity to

        comment on the proposed issuance of such order.” 33 U.S.C. § 1319(g)(4)(A) (emphases

        added).

               Considering § 1319(g)(4)(A)’s text, DHEC’s procedures are comparable. As

        discussed above, the Notice of Violation and other DHEC enforcement documents are

                                                     35
USCA4 Appeal: 21-1517      Doc: 60         Filed: 07/20/2022     Pg: 36 of 46




        publicly available by request, and the DHEC Board must notify the public of all their

        meetings, including those that address administrative enforcements. These meetings are

        open to the public. S.C. Code Ann. § 30-4-60. But if that were not enough, South Carolina

        provides additional opportunities for public input. All administrative enforcement orders

        are summarily published in the DHEC Board’s meeting minutes. See DHEC, Uniform

        Enforcement Policy, supra, at § IV.3 (“Reports on Consent and Administrative Orders

        issued each month by the Office of Environmental Quality Control shall be made to the

        Board.”). Any interested party may request the DHEC Board to review an action the party

        disagrees with, which in turn could eventually lead to a South Carolina administrative law

        court proceeding. See S.C. Code Ann. § 44-1-60(B) to (G).

               Thus, under South Carolina law, the opportunity for an interested party to request

        the Board to challenge the terms of the order—before a defendant must comply with it—

        exists. Even if this procedure is not what Plaintiffs view as optimal, South Carolina law

        provides a “reasonable opportunity” to comment on a consent order which is what

        § 1319(g)(4)(A) requires. The public is notified of such consent orders and has an

        opportunity to challenge them before the order truly affects the regulatory subject.

               My conclusion is similar to the Tenth Circuit decision reached in Paper, 428 F.3d

        1285. The Tenth Circuit held that Oklahoma’s enforcement structure was comparable to

        EPA’s—even though the laws did not “require notice of an assessment to anyone other

        than the violator.” See id. at 1295. The Tenth Circuit ruled so because of the state’s laws

        that guaranteed a right to an administrative hearing and the state’s “Open Meetings Act”



                                                    36
USCA4 Appeal: 21-1517      Doc: 60         Filed: 07/20/2022      Pg: 37 of 46




        which required public notice of all regular and special meetings. See id. at 1295–97. South

        Carolina’s public notice/participation provisions are at least as robust as Oklahoma’s.

               The Tenth Circuit also relied on the fact that the EPA delegated to Oklahoma the

        authority to enforce the National Pollutant Discharge Elimination System (“NPDES”),

        since such delegation is permissible only if the state has adequate public participation

        procedures. See id. at 1296–97 (“Oklahoma’s public-participation provisions are

        comparable enough to permit a delegation of CWA enforcement authority, and we

        conclude they should also be deemed comparable for the purposes of imposing the

        jurisdictional bar . . . .”); see also 40 C.F.R. § 123.27(d) (requiring the states to provide

        “intervention as of right in any civil or administrative action” and to “[p]ublish notice of

        and provide at least 30 days for public comment on any proposed settlement”).

               Just like in the Tenth Circuit’s case, the EPA also approved South Carolina’s

        enforcement mechanism. For a state to administer its own NPDES program, the state must

        have its program approved by the EPA. See 33 U.S.C. § 1342(b). This approval is no rubber

        stamp. The state must meet various requirements that are no less stringent than the federal

        program, such as the state having “adequate authority” to “abate violations of the permit

        or the permit program, including civil and criminal penalties and other ways and means of

        enforcement.” Id. § 1342(b)(7). And should the EPA decide upon periodic review that the

        state fails to meet the federal standard, the Agency “shall withdraw approval of such

        program.” See id. § 1342(c)(3).

               In the case of South Carolina, the EPA approved the state’s program thirty years

        ago. See 40 Fed. Reg. 28,130 (July 3, 1975) (NPDES program); 57 Fed. Reg. 43,733 (Sept.

                                                     37
USCA4 Appeal: 21-1517      Doc: 60          Filed: 07/20/2022     Pg: 38 of 46




        22, 1992) (general permits). That approval has survived periodic review as well. See, e.g.,

        EPA Region 4, State Review Framework: South Carolina (Dec. 11, 2019). Thus, like in

        Paper, the EPA’s approval of South Carolina’s standards bolsters Arabella Farm’s

        argument that the South Carolina law is comparable to the EPA’s public

        notice/participation procedures when it comes to administrative penalty actions. 9

               It may be true, as the majority points out, that the EPA’s own regulations provide

        public notice and participation opportunities a bit earlier than what DHEC does. But the

        majority’s reliance on these regulations is misplaced. Under the statute, we must compare

        the state law to “this subsection.” 33 U.S.C. § 1319(g)(6)(A)(ii). “This subsection” refers

        to § 1319(g)—not a regulation made pursuant to § 1319(g). And the EPA regulations are

        not interpretive regulations that attempt to further define or clarify what § 1319(g) means.

        “[T]hey govern the EPA’s own proceedings rather than those conducted under state law.”

        Maj. Op. 12.

               Ironically, the EPA’s regulations would still not bar Plaintiffs’ citizen suits because

        the advanced public notice does not occur soon enough. Under the EPA’s regulations,



               9
                  The cases cited by Plaintiffs do not lead to a different result. Our Circuit’s
        Smithfield Foods decision is distinguishable because that decision affirmed the district
        court’s finding that the particular Virginia enforcement scheme at issue (“Special Orders”)
        failed to provide public notice and participation opportunities at all. See 191 F.3d at 524–
        25 (citing 965 F. Supp. 769, 795 (E.D. Va. 1997)). And South Carolina’s public notice and
        participation laws are more robust than those addressed by the Fifth, Sixth and Eleventh
        Circuits. Cf. Stringer v. Town of Jonesboro, 986 F.3d 502, 508 (5th Cir. 2021) (discussing
        the lack of periodic notice and right to an adjudicatory hearing in Louisiana); Jones, 224
        F.3d at 523–24 (discussing Tennessee’s laws, which do not include regular publication of
        the Board’s meeting minutes or an opportunity for the Board to reconsider); McAbee, 318
        F.3d at 1256 (discussing the inability for the public to participate at all in Alabama).
                                                     38
USCA4 Appeal: 21-1517      Doc: 60          Filed: 07/20/2022     Pg: 39 of 46




        assessment of civil penalties pursuant to § 1319(g) could “commence” by filing an

        administrative “complaint.” See 40 C.F.R. § 22.13(a); see also id. §§ 22.1(a)(6) (class II

        penalties), 22.50 (class I penalties). 10 And with respect to an administrative complaint,

        public notice is required “within 30 days following proof of service of the complaint.” See

        id. § 22.45(b)(1). Thus, although the EPA’s regulations say the Agency commences an

        action with the filing of the administrative complaint, the public notice that the majority

        and Plaintiffs insist is necessary to commence an action is not required until 30 days after

        service of that complaint. According to the majority’s reasoning and Plaintiffs’ theory, a

        citizen suit initiated after the EPA has filed an administrative complaint but prior to public

        notice would not be barred.

               Having concluded that the public notice and participation opportunities that DHEC

        provides is comparable to § 1319(g), I also conclude that the other aspects of South

        Carolina’s enforcement proceedings are likewise comparable. As for penalties, there is

        very little difference between the federal and state requirements concerning the penalty

        amounts and what the agencies must consider. Compare 33 U.S.C. § 1319(g)(2), (3)

        (amount and factors to consider), with S.C. Code Ann. § 48-1-330 (amount), and DHEC,

        Uniform Enforcement Policy, supra, at § III.A (factors to consider).

               Finally, South Carolina’s right to judicial review is broader than the Clean Water

        Act’s corollary. Compare 33 U.S.C. § 1319(g)(8) (providing judicial review to “[a]ny


               10
                 Alternatively, if the parties agree to settle before the filing of such complaint, “a
        proceeding may be simultaneously commenced and concluded by the issuance of a consent
        agreement and final order” (the final order being issued by either EPA’s regional office or
        the Environmental Appeals Board). See 40 C.F.R. §§ 22.13(b), 22.18(b)(2), (3).
                                                     39
USCA4 Appeal: 21-1517       Doc: 60         Filed: 07/20/2022      Pg: 40 of 46




        person against whom a civil penalty is assessed under this subsection or who commented

        on the proposed assessment of such penalty”), with S.C. Code Ann. § 48-1-200 (“Any

        person may appeal from any order of the Department within thirty days after the filing of

        the order, to the court of common pleas of any county in which the pollution occurs.”), and

        S.C. Code Ann. § 1-23-380 (providing judicial review to those “who ha[ve] exhausted all

        administrative remedies available within the agency and who is aggrieved by a final

        decision in a contested case”).

               For these reasons, even under the more rigorous rough comparability test, DHEC’s

        administrative penalty proceedings are comparable to § 1319(g).

                                                      D.

               By issuing the Notice of Violation, DHEC commenced and was diligently

        prosecuting an action under state law comparable to § 1319(g). On that ground, I would

        affirm the district court’s dismissal of Plaintiffs’ claims for monetary penalties. 11



                                                      III.

               My conclusion on the citizen suit bar leaves open one additional point raised by

        Plaintiffs. They claim that even if South Carolina “has commenced and is diligently


               11
                   The majority also concludes that Plaintiffs satisfied the citizen suit notice
        requirements under 33 U.S.C. § 1365(b)(1)(A), even though “Trout Unlimited,” the entity
        listed in the notice letter, is distinct from “South Carolina Trout Unlimited,” one of the
        named Plaintiffs. See J.A. 63. I am not so sure. While the individual responsible for contact
        may have been the same, these two entities are legally distinct organizations, not just
        interchangeable names. Making things less clear, there is more than one chapter of Trout
        Unlimited in the upstate of South Carolina. But since I consider 33 U.S.C. § 1319(g)(6) to
        bar all Plaintiffs’ monetary penalty claims, I need not decide on the notice issue.
                                                      40
USCA4 Appeal: 21-1517       Doc: 60         Filed: 07/20/2022      Pg: 41 of 46




        prosecuting an action under a State law comparable to [§ 1319(g)],” such action does not

        bar the part of the citizen suit that seeks injunctive relief. This is because, according to

        Plaintiffs, § 1319(g)(6)(A) specifically bars only “civil penalty action[s],” not civil actions

        generally. As argued by Plaintiffs, the former is limited to a proceeding seeking monetary

        penalties and does not include claims for injunctive relief. And since Plaintiffs also seek

        injunctive relief, they insist the injunctive portion of the lawsuit should survive.

                                                      A.

               Our sister circuits are split as to whether 33 U.S.C. § 1319(g)(6)(A)’s citizen suit

        bar includes a bar on actions that seek injunctions. The Eighth Circuit in Arkansas Wildlife

        concluded that any bifurcation in the citizen suit bar would be “unreasonable” since a

        citizen suit “could result in undue interference with, or unnecessary duplication of, the

        legitimate efforts of the state agency.” 29 F.3d at 383. The Tenth Circuit in Paper

        disagreed, focusing on the text of the statute and holding that 33 U.S.C. § 1319(g)(6)(A)

        has no bearing on injunctions. 428 F.3d at 1299. The First Circuit has recently spoken too.

        In Blackstone Headwaters, 32 F.4th 99, the First Circuit reached the same result as the

        Tenth Circuit. In doing so, the First Circuit overruled its prior decision in Scituate, 949

        F.2d at 558, which had held that the preservation of injunctive relief notwithstanding 33

        U.S.C. § 1319(g)(6) would be “absurd.”

               While the Eighth Circuit’s reasoning may have some logical appeal, the text of the

        Clean Water Act itself supports the First and Tenth Circuits’ position. The main statute

        governing citizen suits, § 1365(a), permits a “civil action” “[e]xcept as provided in”

        § 1365(b) (notice requirements) and § 1319(g)(6). See 33 U.S.C. § 1365(a). And when one

                                                      41
USCA4 Appeal: 21-1517       Doc: 60          Filed: 07/20/2022      Pg: 42 of 46




        looks at § 1319(g)(6), that provision only refers to “civil penalty action.” See id.

        § 1319(g)(6). In statutory interpretation, we have a “duty to give each word some operative

        effect where possible.” Duncan v. Walker, 533 U.S. 167, 175 (2001) (internal quotation

        omitted); see also Scalia & Garner, supra, at 170–74 (“A word or phrase is presumed to

        bear the same meaning throughout a text; a material variation in terms suggests a variation

        in meaning.”).

               A deeper inquiry into § 1365(a) also makes a distinction between penalties and an

        injunction clear. “The district courts shall have jurisdiction . . . to enforce such an effluent

        standard or limitation, or such an order, or to order the Administrator to perform such act

        or duty, as the case may be, and to apply any appropriate civil penalties under section

        1319(d) of this title.” 33 U.S.C. § 1365(a). Breaking this text down into the various orders

        that the district court has jurisdiction over, on the one hand there are orders to enforce an

        effluent standard or limitation and relatedly to perform such acts/duties. These types of

        orders are akin to an injunction. On the other hand, there are orders to apply any appropriate

        civil penalties. These types of orders primarily concern damages. Since § 1365(a) allows

        for orders for injunctive relief and for civil penalties, and § 1319(g)(6) only mentions civil

        penalties, I would not broaden the scope of the citizen suit bar beyond the text.

               33 U.S.C. § 1319 bolsters the above distinction. Under § 1319(b), “[t]he

        Administrator is authorized to commence a civil action for appropriate relief, including a

        permanent or temporary injunction, for any violation for which he is authorized to issue a

        compliance order under subsection (a) of this section.” Id. § 1319(b) (emphases added). In

        contrast, § 1319(d) separately authorizes “civil penalties.” Then, § 1319(g)(6)(A) bars civil

                                                      42
USCA4 Appeal: 21-1517       Doc: 60          Filed: 07/20/2022         Pg: 43 of 46




        penalty actions “under subsection (d) of this section,” without reference to § 1319(b)’s

        authorization of injunctive relief. Any way you slice it, the text goes against Arabella Farm.

               Accordingly, a state administrative penalty action does not bar a citizen suit to the

        extent it seeks an injunction. Cf. Paper, 428 F.3d at 1300 (“[T]he jurisdictional bar in 33

        U.S.C. § 1319(g)(6)(A)(ii) does not apply to equitable relief . . . .”). I would vacate the

        district court’s dismissal of Plaintiffs’ injunctive claims.

                                                      B.

               Even so, an injunctive relief seems questionable in a citizen suit when a state has

        commenced, and is diligently prosecuting, an action under state law comparable to

        § 1319(g). “An injunction is an equitable remedy that ‘does not follow from success on the

        merits as a matter of course.’” SAS Inst., Inc. v. World Programming Ltd., 874 F.3d 370,

        385 (4th Cir. 2017) (quoting Winter v. NRDC, 555 U.S. 7, 32 (2008)). To prevail on the

        merits of an injunction, the plaintiff must meet the four factors below:

               (1) that it has suffered an irreparable injury; (2) that remedies available at
               law, such as monetary damages, are inadequate to compensate for that injury;
               (3) that, considering the balance of hardships between the plaintiff and
               defendant, a remedy in equity is warranted; and (4) that the public interest
               would not be disserved by a permanent injunction.

        eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006). “Satisfying these four

        factors is a high bar, as it should be.” SAS, 874 F.3d at 385. Because “[a]n injunction is a

        drastic and extraordinary remedy” which “risks awarding more relief than is merited,” a

        plaintiff must “meet a heavy burden before being granted injunctive relief.” See id.

        (alteration in original) (quoting Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 165

        (2010)).

                                                      43
USCA4 Appeal: 21-1517       Doc: 60          Filed: 07/20/2022     Pg: 44 of 46




               That burden is even greater when a state agency, like DHEC here, has stepped in

        and diligently prosecuted the matter. State enforcement efforts inevitably tradeoff between

        environmental protection and other state government priorities. As just one example, states

        often must consider conservation along with economic development. When a state agency

        is the delegated authority to enforce the Clean Water Act through the state’s laws and

        regulations and has—after weighing the various interests and hardships involved—decided

        to take particular measures to address the harms caused by the violator, we must defer to

        that decision. Failing to do so upsets the balance of interests that states must strike.

               As we said in Piney Run, state agencies are the primary enforcers of the Clean Water

        Act, not the courts. 523 F.3d at 459–60. And if courts grant injunctive relief in citizen suits

        when a state agency is diligently prosecuting environmental law violations, “the public

        interest would be curtailed considerably.” Id.; cf. Paolino v. JF Realty, LLC, 830 F.3d 8,

        16 (1st Cir. 2016) (concluding that the Rhode Island agency’s ongoing involvement of the

        property, responsiveness to the complaints/concerns, and resolution of the issue “vitiat[e]

        the premise that a citizen suit is necessary at all”).

               The Supreme Court’s Gwaltney decision is consistent with this view. After

        emphasizing that citizen suits are “meant to supplement rather than to supplant”

        government enforcements, the Supreme Court discussed the negative consequences should

        this maxim not be followed:

               Suppose that the [EPA] Administrator identified a violator of the Act and
               issued a compliance order under [§ 1319(a)]. Suppose further that the
               Administrator agreed not to assess or otherwise seek civil penalties on the
               condition that the violator take some extreme corrective action, such as to
               install particularly effective but expensive machinery, that it otherwise would

                                                       44
USCA4 Appeal: 21-1517       Doc: 60         Filed: 07/20/2022      Pg: 45 of 46




               not be obliged to take. If citizens could file suit, months or years later, in
               order to seek the civil penalties that the Administrator chose to forgo, then
               the Administrator’s discretion to enforce the Act in the public interest would
               be curtailed considerably. The same might be said of the discretion of state
               enforcement authorities. Respondents’ interpretation of the scope of the
               citizen suit would change the nature of the citizens’ role from interstitial to
               potentially intrusive. We cannot agree that Congress intended such a result.

        484 U.S. at 60–61. I agree. In fact, granting injunctive relief in citizen suits under

        circumstances like those here and in Gwaltney would permit the tail—citizen suits—to wag

        the dog—state enforcement of environmental laws.

               None of this is to say that citizen suits do not have a proper role in the enforcement

        of environmental laws. Congress has made clear that they do. But that role exists when the

        state or federal agency is not doing enough. See id. at 62. In contrast, satisfying 33 U.S.C.

        § 1319(g)(6)(A)(ii) necessarily implies the state’s prosecution was “diligent” and

        “comparable” to the federal standard. If that is the case, I do not see how an injunction—

        which by its nature is telling the agency it was not doing enough—would be justified.

               Because I would vacate the portion of the district court’s order that concludes 33

        U.S.C. § 1319(6)(A)(ii) bars claims for injunctive relief, I would remand that issue to the

        district court to consider the merits of the injunction claim.



                                                     IV.

               Environmental law has been, and always will be, a delicate balance between various

        competing interests. 12 The Clean Water Act is no exception. Thus, while citizen suits play


               12
                    See generally Richard J. Lazarus, The Making of Environmental Law 24–42
        (2004).
                                                      45
USCA4 Appeal: 21-1517      Doc: 60         Filed: 07/20/2022     Pg: 46 of 46




        an integral role in protecting our nation’s waters, the Act also sets clear limits on when

        private citizens can step in instead of the government. By determining that DHEC had not

        commenced an administrative penalty action prior to the citizen suit, the majority broadens

        the scope of when citizen suits are permissible, overriding the delicate balance that

        Congress established under the Act.

              I respectfully dissent.




                                                    46